Citation Nr: 1747440	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-54 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Army from April 1951 to April 1954.  He served in the Korean War and was awarded a Korean Service Medal and a United Nations Service Medal among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's PTSD is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision represents a complete grant of the Veteran's claim.  Therefore no discussion of the Board's duty to notify or assist is necessary.




Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran has asserted that he currently has PTSD symptoms that are related to his active duty service.  He reported being involved in several firefights and that he had to remove frozen dead bodies without the use of body bags while shots were being fired above him.  He also described setting mines, blowing up bridges, and taking prisoners as part of his job duties as a combat engineer.  

As it pertains to medical evidence diagnosing PTSD, the Veteran has sought ongoing treatment through VA and has carried the diagnosis of PTSD.  He has several positive PTSD screens through VA.  Both the November 2012 and September 2015 VA examiners indicated that the Veteran had a PTSD diagnosis consistent with the criteria set forth in the DSM.  Therefore, the first criterion is met.

As it pertains to credible supporting evidence that the claimed in-service stressors actually occurred, the Board notes that the Veteran's service treatment records were destroyed in a fire, therefore outside confirmation is limited.  The Veteran was given the opportunity to provide information for stressor verification, but the information he provided was not sufficient for a full inquiry with the National Personnel Records Center.  However, the Board notes that the Veteran has consistently described his stressors not only in written statements to VA and to VA examiners, but also in statements to his treatment providers in the context of obtaining treatment, rather than obtaining disability benefits.  The Board finds these statements are credible.  It is noteworthy that the Veteran's military occupational specialty (MOS) during service was "btry" in a gun battalion, which appears to be similar to the present MOS of field artillery tactical data systems specialist; the Veteran had asserted that he was an infantryman and then became a combat engineer.  The Veteran's stressors of dragging frozen bodies, setting mines, and blowing up bridges are consistent with the circumstances of his service, and therefore his stressor is conceded.  The Board gives the Veteran the benefit of the doubt in this instance, especially as the service treatment records are unavailable through no fault of his own.  

As it pertains to medical evidence of a link between current symptomatology and the claimed in-service stressor, there are conflicting opinions.  However, with conflicting opinions the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).  

In February 2012 the Veteran was evaluated by a licensed mental health counselor who conducted a mental status examination to include a Detailed Assessment of Posttraumatic Stress (DAPS), and based on those findings the counselor opined that the Veteran had a history of military trauma related to experiences and associated symptoms, and that he met the criteria for a diagnosis of PTSD.  

In November 2012 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with PTSD, and the Veteran described stressors related to combat events from the Korean War as well as other situational stressors.  The VA examiner ultimately opined that it was less likely than not that the Veteran's PTSD was caused or exacerbated by military stressors, and that his symptoms appeared to be due to post-military trauma.  However, the VA examiner also described the Veteran's military stressor and found that it met Criterion A to support the diagnosis of PTSD and found that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The following month the VA examiner confirmed his opinion that the Veteran's PTSD symptoms were less likely than not caused or exacerbated by military stressors.  

In September 2015 the Veteran again underwent VA examination in connection with his claim.  At the time the Veteran was diagnosed with other specified trauma-related disorder, but the VA examiner found that the Veteran's post-traumatic symptoms related to experiences in Korea did not meet the formal diagnostic criteria for PTSD.  Nonetheless, once again the Veteran's stressor was described and it was found to meet Criterion A to support the diagnosis of PTSD and that it was related to fear of hostile military and terrorist activity.  No opinion was provided given there was no PTSD diagnosis.  

The Board has considered all of the evidence to include the opinions pertaining to the Veteran's PTSD.  His treatment notes show that he has carried a diagnosis of PTSD, but the question was whether his symptoms were due to military trauma or post-military trauma.  The Board finds that he has consistently described his stressors, and his daughter provided a written statement detailing his nightmares.  Both VA examiners found that the Veteran had stressors adequate to support a diagnosis of PTSD and that they were due to fear of hostile military or terrorist activity and the counselor found that his PTSD was due to military trauma.  Given that the Veteran's service treatment records and service personnel records were destroyed there are few ways to verify the Veteran's stressors, but the Board has conceded the Veteran's stressors based on the circumstances of his service.  In giving the Veteran the benefit of the doubt the Board finds that the criteria for entitlement to service connection have been met.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is granted.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


